Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior art, alone or in combination, teaches the Applicant’s invention of a container for dispensing essential oils, perfumes or the like wherein the container body is a semi-precious stone or crystal and includes a bottom cap or a method of forming a container which includes the step of shaping a semi-precious stone into a shape associated with a crystal (see paragraph 0031 of the specification).  Further, the prior art does not disclose a method of forming a void in a semi-precious stone or crystal and inserting a dispenser therein or a container being a crystal or semi-precious stone wherein the container has a void therein for housing an applicator and a bottom cap to receive the dispenser and bottom end of the crystal or semi-precious stone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DJW
2/15/22
/DAVID J WALCZAK/Primary Examiner, Art Unit 3754